NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 16-3044
                                       ___________

                                    MEL M. MARIN,
                                              Appellant

                                             v.

       THE SECRETARY OF THE COMMONWEALTH OF PENNSYLVANIA
                 ____________________________________

                    On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                              (M.D. Pa. No. 1-15-cv-01550)
                    District Judge: Honorable Christopher C. Conner
                     ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  February 14, 2017

         Before: GREENAWAY, JR., GREENBERG and ROTH, Circuit Judges


                            (Opinion filed: November 8, 2017)

                                       ___________

                                        OPINION*
                                       ___________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Pro se appellant Mel Marin appeals from the District Court’s order granting the

Secretary of the Commonwealth of Pennsylvania (the Secretary) and the Commonwealth

Bureau of Elections’ (the Bureau) motion to dismiss his First Amended Complaint filed

under 42 U.S.C. § 1983. We will affirm.

                                             I.

       Mel A. Marin is a frequent pro se litigator in this Court, and in other state and

federal courts across the country. This action arises out of Marin’s failed 2014 bid to

become the Democratic Party nominee for Pennsylvania’s Third Congressional District.

In early 2014, Charles Rice, a county chairman, filed an action in the Pennsylvania

Commonwealth Court seeking to set aside Marin’s nomination petition on the ground that

many of his signatures were invalid. The Commonwealth Court agreed, and ordered

then-Secretary Carol Aichele to set aside Marin’s nomination petition.1 A week before

the Commonwealth Court issued its order, however, Marin filed a notice of removal to

the United States District Court for the Middle District of Pennsylvania (M.D. Pa. No.

14-cv-00669). The district court there concluded that it lacked subject matter

jurisdiction,2 and sua sponte remanded the matter to the Commonwealth Court. The

district court denied Marin’s motion for reconsideration, and we later denied Marin’s

1
  See In re Petition of Mel M. Marin for the Democratic Nomination for Member of
Cong. in the 3rd Cong. Dist., 174 MD 2014 (Pa. Commw. Ct. Apr. 14, 2014). The
Commonwealth Court found that Marin failed to obtain the required 1,000 signatures for
nomination because, among other reasons, Marin completed the address and date lines for
many of the signatures.
2
  The district court found that the action “involve[d] the application of Pennsylvania state
election and evidentiary laws.”
                                               2
mandamus petition, observing that the district court’s “remand order is not reviewable on

appeal or otherwise.” In re Marin, 567 F. App'x 67, 67 (3d Cir. 2014) (internal quotation

marks omitted). Marin also appealed the Commonwealth Court’s order to the

Pennsylvania Supreme Court, which granted Rice’s application to dismiss, and the

United States Supreme Court, which denied certiorari.

       Marin initiated this action in 2015, filing a nine-count First Amended Complaint

against the Secretary and the Bureau,3 seeking declaratory and injunctive relief, in

addition to damages, arising from his failed 2014 Congressional bid. He also alleged that

he submitted a complaint to the Secretary in June 2015, claiming that various county

election offices had refused to provide him with voter lists without charge. Marin alleged

that the Secretary retaliated against him for filing the complaint by (1) denying Marin’s

2016 Congressional fee-waiver-request, and (2) directing the Crawford County Elections

Bureau to deny him voter lists.

        The District Court, over Marin’s objections, granted Defendants’ motion to

dismiss filed under Federal Rule of Civil Procedure 12(b)(6). This timely appeal ensued.

                                               II.

       We have jurisdiction under 28 U.S.C. § 1291. We review the District Court’s

dismissal of a complaint under Rule 12(b)(6) de novo and ask whether it has “sufficient

factual matter[,] accepted as true[,] to state a claim to relief that is plausible on [its] face.”

Fantone v. Latini, 780 F.3d 184, 193 (3d Cir. 2015) (quoting Ashcroft v. Iqbal, 556 U.S.
3
 Marin initially named a number of other defendants, including Rice, but later
voluntarily dismissed them.
                                           3
662, 678 (2009)). And we “may affirm a result reached by the district court on different

reasons, as long as the record supports the judgment.” Guthrie v. Lady Jane Collieries,

Inc., 722 F.2d 1141, 1145 n.1 (3d Cir. 1983).

       Marin’s claims against the Bureau are barred by the Eleventh Amendment, which

“has been interpreted to make states [and state agencies] generally immune from suit by

private parties in federal court,” with exceptions not relevant here. MCI Telecom. Corp.

v. Bell Atl.-Pa., 271 F.3d 491, 503-04 (3d Cir. 2001). For the reasons that follow,

Marin’s individual-capacity claims against the Secretary, though not barred by the

Eleventh Amendment, see Hafer v. Melo, 502 U.S. 21, 31 (1991), were properly

dismissed by the District Court.4

       Marin argues that the District Court improperly dismissed his retaliation claim

against the Secretary, citing Andreoli v. Gates, 482 F.3d 641, 650 (3d Cir. 2007),5 for the

proposition that “whether or not there was causation . . . is a jury question.” A causal

connection in a First Amendment retaliation claim can be shown by “either (1) an

unusually suggestive temporal proximity between the protected activity and the alleged

retaliatory action, or (2) a pattern of antagonism coupled with timing to establish a causal

link.” Lauren W. v. DeFlaminis, 480 F.3d 259, 267 (3d Cir. 2007). The District Court


4
  We will address only the issues that Marin presented in his opening brief. Any issues
not so presented are waived. See United States v. Pelullo, 399 F.3d 197, 222 (3d Cir.
2005) (“It is well settled that an appellant's failure to identify or argue an issue in his
opening brief constitutes waiver of that issue on appeal.”).
5
  In Andreoli, 482 F.3d at 650, we affirmed the district court’s award of summary
judgment on a Title VII retaliation claim, concluding that the plaintiff failed to establish a
causal connection, and that the “timing, standing alone,” was not sufficiently
“suggestive.”
                                                4
properly determined that Marin’s complaint lacked well-pleaded facts to show such a

connection.

       Marin alleged that the Secretary refused to waive his 2016 Congressional filing

fee, and did so because Marin submitted a June 12, 2015, complaint about county

election offices. But he has not alleged when, or how, the Secretary denied the fee

waiver – the alleged retaliatory act. He has similarly failed to provide any degree of

particularity with respect to his allegation that the Secretary directed the Crawford

County Elections Bureau to not provide him voter lists. And he has not alleged a “pattern

of antagonism” that might otherwise suggest a causal connection. In other words, he has

pleaded facts that would permit the court to infer only “the mere possibility of

misconduct,” but has not plausibly suggested – as he must do to survive Defendants’

motion – that he is entitled to relief. Iqbal, 556 U.S. at 679 (citing Fed. R. Civ. P.

8(a)(2)).6

       He additionally asked the District Court to enjoin the Secretary from (1) refusing

to waive future Congressional candidate filing fees, and (2) refusing to provide him voter

lists without charge. The District Court properly concluded that such requests were not

ripe for adjudication because Marin’s future candidacy for Congress is “contingent



6
 Marin also sought damages against former-Secretary Aichele for complying with the
Commonwealth Court’s order to set aside his nomination petition. The District Court
properly dismissed this claim because Aichele was neither named nor served in this
action. Marin does not appear to contest this dismissal on appeal, and in any event,
Aichele would be entitled to absolute immunity. See Valdez v. City & Cty. of Denver,
878 F.2d 1285, 1290 (10th Cir. 1989) (doctrine extends to “action . . . taken under the
direction of a state court judge”).
                                            5
[upon] future event that may not occur as anticipated, or indeed may not occur at all.”7

Texas v. United States, 523 U.S. 296, 300 (1998) (internal quotation marks omitted).

       Finally, Marin challenges the District Court’s refusal to issue various declaratory

judgments. He asked the District Court to declare that various portions of Pennsylvania’s

Election Code were unconstitutional, and the District Court properly denied these

requests because he failed to state a plausible claim that any of the challenged statutes

were constitutionally infirm.8 Iqbal, 556 U.S. at 678; see also Anderson v. Celebrezze,

460 U.S. 780, 788 (1983) (“We have recognized that, as a practical matter, there must be

a substantial regulation of elections if they are to be fair and honest . . . To achieve these

necessary objectives, States have enacted comprehensive and sometimes complex

election codes . . . Nevertheless, the state’s important regulatory interests are generally

sufficient to justify reasonable, nondiscriminatory restrictions.”) (internal quotation

marks and citations omitted).



7
  Marin is currently a resident of Ohio, and thus ineligible to run for Congress in
Pennsylvania. See U.S. Const. art. I, § 2, cl. 2.
8
  He challenged, at Count Four, a non-existent local residency requirement contained in
25 Pa. Const. Stat. § 2937. At Count Three, he challenged 25 Pa. Cons. Stat. § 2868 to
the extent that it required nominators to print their name and address in their own hand,
on the ground that it substantially burdens disabled voters. But the Commonwealth Court
has recognized that “federal law mandates that the rights of the disabled be preserved and
facilitated” in the electoral process, and has interpreted § 2868 accordingly. See In re
Petition to Set Aside Nomination of Fitzpatrick, 822 A.2d 867, 870 (Pa. Commw. Ct.
2003) (declining to set aside signatures of elderly voters who used “ditto” for some of
their personal information). At Count Two, he challenged 25 Pa. Cons. Stat. § 2913(b) to
the extent that it imposed a 21-day period for filing nomination papers, on the ground that
it was “impossible” to collect 1,000 signatures in that period. But two consent decrees
entered in federal court have effectively extended this period by 90 days. See Baldwin v.
Cortes, 378 F. App'x 135, 137 (3d Cir. 2010) (explaining the deadline extension).
                                               6
       Marin also sought two declaratory judgments related to the Commonwealth

Court’s 2014 order setting aside his nomination petition – one to void that order, on the

ground that the Commonwealth Court lacked jurisdiction to enter the order after he filed

a notice of removal to the district court, and the other to declare that the particular

procedures employed by the Commonwealth Court in resolving the challenge to his

petition denied him “fundamental federal trial rights.”9 Even putting aside Rooker-

Feldman and preclusion problems that may arise from such requests,10 he has not stated a

plausible claim to relief – due process or otherwise. Iqbal, 556 U.S. at 678.

       As to his first request, the Commonwealth Court has exclusive jurisdiction over

actions “relating to elections . . . or [] election procedures,” 42 Pa. Cons. Stat.

§ 762(a)(4)(i)(C), and the district court properly determined that it lacked subject matter

jurisdiction to entertain his removal petition. See In re Marin, 567 F. App'x at 67.

Second, procedural due process generally requires that the deprivation of a protected

interest “be preceded by notice and opportunity for hearing appropriate to the nature of

the case.” Goss v. Lopez, 419 U.S. 565, 579 (1975) (internal quotation marks and

citation omitted). It is clear that the Commonwealth Court afforded him appropriate

9
  He alleged, among other things that he was denied discovery, an opportunity to cross-
examine Rice, and a jury trial.
10
   The Rooker-Feldman doctrine would bar any attempt to “appeal” the Commonwealth
Court’s judgment to a lower federal court. See Exxon Mobil Corp. v. Saudi Basic Indus.
Corp., 544 U.S. 280, 284 (2005) (doctrine bars “cases brought by state court losers
complaining of injuries caused by a state court judgment rendered before the district
court proceedings commenced and inviting the district court review and rejection of those
judgments”). And preclusion doctrines would prevent “relitigation of [any] matter that
has been litigated and decided,” and also “litigation of a matter that never has been
litigated, [but] . . . should have been advanced in an earlier suit.” Migra v. Warren City
Sch. Dist. Bd. of Educ., 465 U.S. 75, 77 n.1 (1984).
                                               7
process in resolving the challenge to his petition – it permitted him to testify in support of

his petition, and to cross-examine a handwriting expert who testified in support of Rice’s

objection. See id. at 579 (“The fundamental requisite of due process of law is the

opportunity to be heard.”). Ultimately, Marin conceded that he had completed the

address and date lines for many of the signatures, and the Commonwealth Court found

them invalid because he presented “no credible testimony concerning the physical

condition of the signers,” i.e., that they were unable to complete the information in their

own hand.

       Accordingly, we will affirm the judgment of the District Court.




                                              8